UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4123
RONNIE PEGRAM,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                           (CR-02-232)

                      Submitted: May 13, 2003

                      Decided: June 12, 2003

    Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles Arthur Gavin, BLACKBURN, CONTE, SCHILLING &
CLICK, P.C., Richmond, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Michael C. Wallace, Sr., Assistant United
States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PEGRAM
                              OPINION

PER CURIAM:

   Ronnie W. Pegram appeals the sentence imposed after he pled
guilty to one count of solicitation to commit a crime of violence, spe-
cifically arson, in violation of 18 U.S.C. § 373 (2000). Pegram argues
that the district court erred in determining his sentence, specifically
that the court erroneously applied the solicitation to commit murder
guideline. U.S. Sentencing Guidelines Manual § 2A1.5 (2002).
Pegram asserts that the evidence did not show that he intended that
death or serious injury occur, and the district court only speculated as
to his intent, which is specifically prohibited by the Guidelines. See
USSG § 2X1.1, comment. (n.2). Because we conclude that this argu-
ment is without merit, we affirm.

   We review the district court’s guideline selection de novo. United
States v. Lambert, 994 F.2d 1088, 1091 (4th Cir. 1993). Our review
of the district court’s application of the Guidelines and the evidence
before the district court regarding Pegram’s intent convinces us that
the district court correctly concluded that Pegram intended that death
or serious bodily injury result from the arson he solicited. The district
court properly applied § 2A1.5 to determine Pegram’s sentence, as in
this case, "the extent of appellant’s crime is not reflected by the sim-
ple application of the [arson] guideline." United States v. Depew, 932
F.2d 324, 329 (4th Cir. 1991).

  We therefore affirm Pegram’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED